—In an action to recover damages for personal injuries, the defendant Bergen Beach Stable, Inc., appeals from an order of the Supreme Court, Kings County (Barron, J.), dated January 17, 2002, which granted the plaintiffs motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention on appeal, the plaintiff was entitled to the automatic restoration of the action to the trial calendar upon her timely motion (see Acheson v Shepard, 297 AD2d 271; cf. Bayon v Nardella, 296 AD2d 364, 365; Basetti v Nour, 287 AD2d 126, 134-135). Even assuming the motion to restore had been made more than one year after the case was marked off the trial calendar, the plaintiff demonstrated a meritorious cause of action, reasonable excuse, lack of an intent to abandon, and absence of prejudice to the defendants (see CPLR 3404; Basetti v Nour, supra at 131). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.